Citation Nr: 1749291	
Decision Date: 11/01/17    Archive Date: 11/13/17

DOCKET NO.  15-20 688	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to a compensable evaluation for a service connected scar, right inguinal hernia.

2.  Entitlement to a total disability rating based upon individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Adamson, Counsel



INTRODUCTION

The Veteran had active military service from April 1976 to September 1977, and from March 1978 to March 1980.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from April 2013 and April 2014 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

At the time of the Veteran's July 2016 substantive appeal with regard to the TDIU claim, he requested a Board videoconference hearing.  In October 2017, he withdrew that hearing request.

The Board wishes to draw the Veteran's representative's October 2017 statement related to the Veteran's claims for service connection for diabetes mellitus and sleep apnea to the attention of the Agency of Original Jurisdiction (AOJ).  Within this statement there is a suggestion that a readjudication is warranted due to relevant evidence received within one year of the July 2016 rating decision with regard to those claims.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

Although the Board sincerely regrets additional delay, a remand is necessary to afford the Veteran due process of law and to ensure that there is a complete record upon which to decide the Veteran's appeal, so as that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2017).

Scar

The Veteran asserts that a compensable rating is warranted for the service-connected scar related to his right inguinal hernia repair.  He was afforded a VA scars examination in March 2013, more than four years ago.  At that time, the scar was described as a 7 centimeter (cm) linear scar that is not painful, not unstable, and otherwise asymptomatic.  In June 2015, the Veteran described the scar as very painful, tender and swollen.  See June 2015 VA Form 9.

VA's duty to assist includes conducting a thorough and comprehensive medical examination.  Robinette v. Brown, 8 Vet. App. 69, 76 (1995).  This includes providing a new medical examination when a Veteran asserts or provides evidence that a disability has worsened and the available evidence is too old for an adequate evaluation of the current condition.  Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993); see also Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (finding that the Board should have ordered a contemporaneous examination of Veteran because a 23-month old exam was too remote in time to adequately support the decision in an appeal for an increased rating).   Because the March 2013 VA examination findings appear to not be representative of the current severity of the Veteran's service-connected scar, the claim must be remanded as a new VA examination is warranted.

TDIU

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated as totally disabled.  38 C.F.R. § 4.16 (2017). 

"Substantially gainful employment" is that employment that "is ordinarily followed by the nondisabled to earn their livelihoods with earnings common to the particular occupation in the community where the veteran resides."  Moore (Robert) v. Derwinski, 1 Vet. App. 356, 358 (1991).  Marginal employment will not be considered substantially gainful employment."  38 C.F.R. § 4.16(a).

A TDIU may be assigned, if the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that if there is only one such disability it is ratable at 60 percent or more, and that if there are two or more such disabilities at least one is ratable at 40 percent or more and the combined rating is 70 percent or more.  38 C.F.R. § 4.16(a).  In this case, the Veteran meets the schedular criteria for a TDIU. 38 C.F.R. § 4.16(a).

The central inquiry is "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Neither nonservice-connected disabilities nor advancing age may be considered in the determination.  38 C.F.R. §§ 3.341, 4.19 (2013); Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

The Veteran claims he is unemployable due to his service connected back disability, including the bilateral lower extremity radiculopathy.  In April 2014, the AOJ obtained an opinion as to his TDIU claim.  The VA physician submitting the report acknowledged the Veteran's back disability and radiculopathy, as well as his need to take narcotic pain medication for these disabilities.  The physician opined that these conditions would prevent physical employment, including push/pull and lift/carry.  The physician also acknowledged that the narcotic pain medication would prevent operation of heavy machinery or driving.  The physician, however, found that the conditions would not prevent sedentary employment if the Veteran was given opportunity to change position as needed.  This physician did not opine as to the impact of the narcotic pain medication on the Veteran's cognitive abilities and how that would impact his ability to obtain and maintain substantially gainful sedentary employment.  March 2013 private mental health treatment notes, just one month prior to the Veteran's filing of his TDIU claim, clearly indicate the Veteran has cognitive impairment secondary to multiple medical problems.  The Board finds this matter must be remanded for a supplemental opinion to address the Veteran's ability to obtain sedentary employment, particularly considering any cognitive impairment caused by the narcotic pain medication used to manage his service connected back and radiculopathy disabilities.  38 C.F.R. § 3.159(c)(4) (2017).

Records

In May 2014, records from the Social Security Administration (SSA) were added to the claim file.  In April 2015, the Veteran reported that he filed a new claim for disability benefits from SSA.  There is no evidence in the claims file that SSA records have been sought since April 2015.  Where there is actual notice to VA that the Veteran is receiving disability benefits from SSA, VA has the duty to acquire a copy of the decision granting SSA disability benefits and the supporting medical documentation relied upon.  Murincsac v. Derwinski, 2 Vet. App. 363 (1992).  The RO should attempt obtain updated records from SSA related to the Veteran's claim for or receipt of SSA disability benefits. 

Finally, on remand, the RO should assist the Veteran in obtaining any updated private treatment records related to his scar or to his claim for a TDIU.  38 C.F.R. § 3.159(c)(1) (2017).  Also, records from the VA Medical Center (VAMC) in Tuscaloosa are of record dated through April 28, 2016.  Relevant, ongoing records should be associated with the claims file.  38 C.F.R. § 3.159(c)(2).

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain updated records from the Social Security Administration related to the Veteran's April 2015 report of a new SSA claim.  If any requested records are not available, the record should be annotated to reflect such and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).

2.  Obtain and associate with the record all post-April 2016 VA treatment records related to the Veteran's scar or to his TDIU claim.  If any requested records are not available, the record should be annotated to reflect such and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).

3.  Ask the Veteran to complete a VA Form 21-4142 to authorize VA to obtain any relevant, non-duplicative, updated records from his private physicians.  If the Veteran provides this authorization, assist him by attempting to obtain these records.  Associate all records obtained with the claims file.  If any requested records are not available, the record should be annotated to reflect such and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).

4.  Once the record is complete to the extent possible, the Veteran should be afforded a VA examination in order to determine the current severity of his service-connected scar, right inguinal hernia.  All pertinent evidence should be made available to and reviewed by the examiner, to include the June 2015 report by the Veteran that the scar is painful, tender and swollen.  The examiner must make all findings relative to rating the Veteran's scar, to include fully describing the effects of the Veteran's disability on his occupational functioning and daily activities.  The AOJ should ensure that the examiner provides all information required for rating purposes.

5.  Once the record is complete to the extent possible, obtain an opinion from a medical professional qualified to comment on the impact of his service-connected disabilities, particularly his back and right and left lower extremity radiculopathy, on his employability, particularly employment consistent with his education and employment background.  Consideration may be given to the Veteran's level of education, special training, and previous work experience, but factors such as age or impairment caused by nonservice-connected disabilities are not to be considered.  The examiner should take into consideration any cognitive deficit caused by narcotic pain medication used for his service-connected disabilities when rendering an opinion related to his ability to obtain and maintain any form of sedentary employment.

The rationale for all opinions expressed must be provided.

6.  After completing the above actions, to include any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Lesley A. Rein
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).





